                                                                       *ENV p drive
 Case 1:20-cv-03710-ENV Document 9 Filed 02/02/21 Page 1 of 4 PageID #: 1532
                                                                       2/1/21


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
Wahid Elawame,                                                 :
                                                               :
                                             Plaintiff,        :
                                                               :   MEMORANDUM & ORDER
                           -against-                           :
                                                               :   20-cv-3710 (ENV)
Superintendent, Green Haven                                    :
Correctional Facility                                          :
                                             Defendant.        :
-------------------------------------------------------------- x

VITALIANO, D.J.

        On October 1, 2020, Petitioner Wahid Elawame, a prisoner incarcerated at Green Haven

Correctional Facility, filed a pro se 195-page “Affidavit in Support of a Motion for Habeas

Corpus” seeking release from custody. See Dkt. 1. Although Elawame set forth that he was

charged with murder in the second degree and related charges, he did not provide information

necessary to address his request for habeas corpus relief. Furthermore, Elawame did not pay the

$5 filing fee or file an in forma pauperis (IFP) application to proceed without prepayment of the

filing fee.

        On October 7, 2020, the Clerk of Court mailed Elawame a notice advising him that his

habeas filing was deficient because he had not paid the filing fee or submitted an IFP application.

The Clerk enclosed an IFP application along with a form petition for a writ of habeas corpus

under 28 U.S.C. § 2254 and directed Elawame to return the IFP application and the habeas

corpus petition form within 14 days of receipt to proceed with the case. See Dkt. 2. Elawame

did not pay the filing fee, request IFP status or file a completed habeas corpus petition. Instead,

on November 5, 2020, Elawame filed over 1000 pages of documents related to his state court

criminal case, medical records, prison grievances and other documents. See Dkt. 3.




                                                         1
    Case 1:20-cv-03710-ENV Document 9 Filed 02/02/21 Page 2 of 4 PageID #: 1533


        Based on a review of these documents, it appears that, after a jury trial, Elawame was

convicted on April 6, 2016 in Queens County Supreme Court, under Indictment No. 1274/2012,

of murder in the second degree and two counts of kidnapping in the second degree. He was

sentenced on May 17, 2016 to 25 years to life imprisonment. See Dkt. 3-1 at 147, 291–92, 294.

Elawame did not state whether he filed a direct appeal or any post-conviction motions. As a

result, it is unclear whether this petition is timely filed. See 28 U.S.C. § 2244(d).1

        Thereafter, on November 16, 2020, Elawame filed a letter titled “Affidavit of

Information” “Re: Misinterpret the Nature of Legal Document and Delay Legal Process.” See

Dkt. 4. In this letter, Elawame takes issue with the Clerk of Court’s deficiency notice and

indicates that he did not intend to file a petition for a writ of habeas corpus, even though he

admits his submission is titled “Affidavit in Support of a Motion for Habeas Corpus.” Elawame

is incorrect in his assumption that he does not have to pay the filing fee or request IFP status

because his “legal status” is “as an Asylum Applicant.” Id. If Elawame seeks federal habeas




1
  Elawame is advised that there is a one-year statute of limitations in order to file a writ of habeas
corpus. See 28 U.S.C. § 2244(d)(1). The one-year period runs from the date on which one of the
following four events occurs, whichever is latest:
                (A) the date on which the judgment became final by the
                conclusion of direct review or the expiration of the time for
                seeking such review;
                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                the United States is removed, if the applicant was prevented from
                filing by such state action;
                (C) the date on which the constitutional right asserted was
                initially recognized by the Supreme Court and made retroactively
                applicable to cases on collateral review; or
                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of
                due diligence.
28 U.S.C. § 2244(d)(1)(A)-(D).

                                                  2
    Case 1:20-cv-03710-ENV Document 9 Filed 02/02/21 Page 3 of 4 PageID #: 1534


corpus relief, such as release from custody, then he must pay the filing fee or request to waive it

by filing an IFP application.

        Furthermore, despite the submission of numerous documents, he fails to provide the

Court with basic information to determine whether his conviction is final, whether he has

exhausted all his state court remedies and whether his request for habeas corpus relief is timely

filed. See 28 U.S.C. §§ 2241–2254.

        By Order dated November 30, 2020, the Court directed the Clerk of Court to send

Elawame another habeas corpus petition form and IFP application, along with a copy of this

Order, and directed Elawame to submit a completed habeas corpus petition and signed IFP

application or pay the filing fee within 30 days of receiving the Order.

        To date, Elawame has not filed a completed habeas corpus petition, paid the filing fee or

requested IFP status. Instead, though he reports receiving the Order, Elawame continues to insist

that the Court must consider his “Affidavit in Support of a Motion for Habeas Corpus” seeking

his “immediate release” from his alleged “illegal custody” without payment of a filing fee or

request to proceed IFP. See Dkts. 6–8. It is clear that despite several opportunities, Elawame

has no intention of complying with the Court’s Orders as to the filing fee requirement and the

information necessary to consider his request for release from custody.2 He has, thus, closed the

door on his own request for relief.




2
  Release from custody may only be obtained by bringing a petition for a writ of habeas corpus
under 28 U.S.C. § 2254. See Wilkinson v. Dotson, 544 U.S. 74, 78–82, 125 S. Ct. 1242, 1245–
48, 161 L. Ed. 2d 253 (2005) (citing Preiser v. Rodriguez, 411 U.S. 475, 93 S. Ct. 1827, 36 L.
Ed. 2d 439 (1973)) (noting that a writ of habeas corpus is the sole remedy for a prisoner seeking
to challenge the fact or duration of his confinement).

                                                 3
 Case 1:20-cv-03710-ENV Document 9 Filed 02/02/21 Page 4 of 4 PageID #: 1535


       Finally, to the extent Elawame again seeks my recusal from this matter, he has failed to

provide any basis for such relief. See 28 U.S.C. § 455; United States v. Amico, 486 F.3d 764,

781 n.4 (2d Cir. 2007). Elawame’s recusal motion is denied.

                                            Conclusion

       Accordingly, this case is dismissed without prejudice.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith and, therefore, in forma pauperis status is denied for purpose of

an appeal. Coppedge v. United States, 369 U.S. 438, 444–45, 82 S. Ct. 917, 920–21, 8 L. Ed. 2d

21 (1962).

       The Clerk of Court is directed to mail a copy of this Order to plaintiff and to close this

case for administrative purposes.

        So Ordered.
                                              /s/ Eric N. Vitaliano
                                              ______________________________
                                              ERIC N. VITALIANO
                                              United States District Judge

Dated: Brooklyn, New York

       January 9, 2021




                                                 4
